[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Hauser v. Dayton Police Dept., Slip Opinion No. 2014-Ohio-3636.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-3636
  HAUSER, APPELLEE, v. THE CITY OF DAYTON POLICE DEPARTMENT ET AL.;
                                  DAVIS, APPELLANT.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
                 it may be cited as Hauser v. Dayton Police Dept.,
                         Slip Opinion No. 2014-Ohio-3636.]
Political subdivisions—Employee immunity—R.C. 4112.01(A)(2) and 4112.02(A)
        do not expressly impose civil liability on political-subdivision employees
        so as to trigger the immunity exception in R.C. 2744.03(A)(6)(c).
   (Nos. 2013-0291 and 2013-0493—Submitted December 10, 2013—Decided
                                   August 28, 2014.)
 APPEAL from and CERTIFIED by the Court of Appeals for Montgomery County,
                              No. 24965, 2013-Ohio-11.
                               _____________________
        FRENCH, J.
        {¶ 1} This case concerns the immunity of political-subdivision employees
and the statute that removes such immunity if “[c]ivil liability is expressly
                             SUPREME COURT OF OHIO




imposed upon the employee by a section of the Revised Code.”                  R.C.
2744.03(A)(6)(c). We conclude that the employment-discrimination provisions in
R.C. 4112.01(A)(2) and 4112.02(A) do not expressly impose civil liability on
such employees, but instead impose vicarious liability on the political-subdivision
itself.
                                   Background
          {¶ 2} This appeal arises from an employment-discrimination action filed
by appellee, Anita Hauser, against the Dayton Police Department (“DPD”) and
appellant, Major E. Mitchell Davis. At all relevant times, Hauser, a female over
age 40, worked as a police officer for DPD under Davis’s supervision. Hauser’s
complaint asserted a variety of claims, including age- and sex-based
discrimination in violation of R.C. Chapter 4112 and Title VII of the Civil Rights
Act of 1964, 42 U.S.C. 2000e et seq. (“Title VII”). Specifically, Hauser alleged
that DPD and Davis took employment actions against her that they did not take
against those who were not in her statutorily protected class by imposing certain
employment conditions, withholding her wages, subjecting her to “frivolous”
investigations, and denying her opportunities for career advancement.
          {¶ 3} Together, DPD and Davis moved for summary judgment, arguing,
inter alia, that Davis was entitled to immunity under R.C. 2744.03(A)(6). Relying
on the Eighth District’s decision in Campolieti v. Cleveland, 184 Ohio App. 3d
419, 2009-Ohio-5224, 921 N.E.2d 286 (8th Dist.), Davis argued that a supervisor
employed by a political subdivision cannot be held individually liable in a
discrimination action.
          {¶ 4} The trial court granted Davis and DPD’s motion for summary
judgment on most of Hauser’s claims, but denied the motion as it related to
Hauser’s claim of sex discrimination under R.C. 4112.02(A) and Title VII. The
trial court also denied the motion as it related to Davis’s claim of immunity,
reasoning that there were genuine issues of material fact regarding Davis’s status



                                         2
                                January Term, 2014




as a manager or supervisor and regarding whether Davis had discriminated
against Hauser based on sex. Hauser then filed a notice of voluntary dismissal
pursuant to Civ.R. 41(A), and Davis appealed the trial court’s decision denying
him immunity pursuant to R.C. 2744.02(C).
       {¶ 5} In a two-to-one decision, the court of appeals affirmed the trial
court’s denial of summary judgment to Davis on his claim of immunity. The
majority relied on R.C. 2744.03(A)(6)(c), which states that an employee of a
political subdivision is not entitled to immunity if a section of the Revised Code
expressly imposes civil liability, and concluded that “civil liability is expressly
imposed upon managers or supervisors, such as Davis, under R.C. 4112.01(A)(2)
for their individual violations of R.C. 4112.02(A).” Hauser v. Dayton Police
Dept., 2013-Ohio-11, 986 N.E.2d 523, ¶ 28 (2d Dist.).
       {¶ 6} The court of appeals certified that its judgment is in conflict with the
Eighth District’s judgment in Campolieti, 184 Ohio App. 3d 419, 2009-Ohio-
5224, 921 N.E.2d 286, as to the following question: “Whether civil liability is
expressly imposed upon managers or supervisors under R.C. 4112.01(A)(2) for
their individual violations of R.C. 4112.02(A) so that political subdivision
employee immunity is lifted by R.C. 2744.03(A)(6)(c).”           We agreed that a
conflict exists and also accepted jurisdiction over Davis’s discretionary appeal.
135 Ohio St. 3d 1431, 2013-Ohio-1857, 986 N.E.2d 1021.
                                     Analysis
       {¶ 7} R.C. 2744.03(A)(6) provides an employee of a political subdivision
immunity from tort liability, with three exceptions. At issue here is the exception
in R.C. 2744.03(A)(6)(c), which removes immunity if “[c]ivil liability is
expressly imposed upon the employee by a section of the Revised Code.” The
question in this appeal is whether R.C. 4112.02(A) “expressly impose[s]” civil
liability upon an employee of a political subdivision in Davis’s situation.




                                         3
                               SUPREME COURT OF OHIO




        {¶ 8} R.C. 4112.02(A) makes it an unlawful discriminatory practice for
“any employer” to discriminate on a number of different grounds—as relevant to
this case, sex,—and a violation of that provision subjects the employer to civil
liability.   R.C. 4112.99.     The General Assembly has defined “employer” to
include “the state, any political subdivision of the state, any person employing
four or more persons within the state, and any person acting directly or indirectly
in the interest of an employer.” R.C. 4112.01(A)(2).1
        {¶ 9} Our analysis centers on the meaning of the last category listed in
R.C. 4112.01(A)(2)—“any person acting directly or indirectly in the interest of an
employer.” In construing statutes, our task is not to “pick out one sentence and
disassociate it from the context.” State v. Wilson, 77 Ohio St. 3d 334, 336, 673
N.E.2d 1347 (1997). Rather, we construe statutes “as a whole,” State ex rel.
Myers v. Spencer Twp. Rural School Dist. Bd. of Edn., 95 Ohio St. 367, 373, 116
N.E. 516 (1917), and based on how one would have reasonably understood the
text “at the time” it was enacted. Volz v. Volz, 167 Ohio St. 141, 146, 146 N.E.2d
734 (1957). Based on statutory and historical context of the words chosen by the
General Assembly, we conclude that R.C. 4112.01(A)(2) and 4112.02(A) do not
expressly impose civil liability on political-subdivision employees.
        {¶ 10} The definition of “employer” in R.C. 4112.01 was first enacted in
1959. Am.S.B. No. 10, 128 Ohio Laws 12. At that time, the definition, then
codified as R.C. 4112.01(B), was worded slightly differently than it is today to
conclude with the phrase “any person acting in the interest of an employer,
directly or indirectly.” When the General Assembly selected that phrase, it had
already acquired a particular meaning in the context of employment-practices
legislation. Twelve years earlier, the United States Supreme Court construed the
same definition of employer—“ ‘any person acting in the interest of an employer,

1
  The word “person” is defined in R.C. 4112.01(A)(1) to include groups such as “partnerships,
associations, organizations, [and] corporations.”




                                             4
                                January Term, 2014




directly or indirectly’ ”—in the context of the National Labor Relations Act of
1935. Packard Motor Car Co. v. Natl. Labor Relations Bd., 330 U.S. 485, 488,
67 S. Ct. 789, 91 L. Ed. 1040 (1947), superseded by statute on other grounds,
quoting 49 Stat. 450 (1935). The court held that the “obvious[]” purpose of this
phrase was “to render employers responsible in labor practices for acts of any
persons performed in their interests.” (Emphasis added.) Id. at 489. The court
rejected an automotive company’s argument that several of its plant foremen were
not “employees,” but qualified as “employers,” under the act, stating that the
purpose of the definition of “employer” was to incorporate “the ancient maxim of
the common law, respondeat superior, by which a principal is made liable for the
tortious acts of his agent and the master for the wrongful acts of his servants.” Id.
This language was necessary, according to the court, because “Congress was
creating a new class of wrongful acts to be known as unfair labor practices, and it
could not be certain that the courts would apply the tort rule of respondeat
superior to those derelictions.” Id.
       {¶ 11} Whether we agree or disagree with the Packard court’s
construction, we cannot ignore Packard’s historical relevance when examining
the General Assembly’s use 12 years later of the same language—“any person
acting in the interest of an employer”—in what continues to be the essence of
current R.C. 4112.01(A)(2). Giving this phrase the meaning it had “at the time”
of its enactment, Volz at 146, we read it to mean what the United States Supreme
Court said it meant: an employer faces “respondeat superior” liability “for acts of
any persons performed in [the employer’s] interests.”             Packard at 489.
Respondeat superior speaks only to the vicarious liability of an employer; it does
not simultaneously create an express cause of action against individual agents and
servants of the employer.       “Respondeat superior” means “[l]et the master
answer,” and at the time Packard was decided, the phrase was defined as the
doctrine holding “a master * * * liable in certain cases for the wrongful acts of his



                                         5
                            SUPREME COURT OF OHIO




servant, and a principal for those of his agent.” (Emphasis added.) Black’s Law
Dictionary 1546 (3d Ed.1933). Just as respondeat superior refers only to the
vicarious liability of an employer, so too does R.C. 4112.01(A)(2) refer to the
vicarious liability of a political-subdivision employer when the question is
whether that statute “expressly” imposes liability on political-subdivision
employees.
       {¶ 12} Even though R.C. 4112.02(A) imposes liability only upon an
“employer,” the General Assembly knows how to expressly impose liability on
individuals, and it has done so elsewhere in R.C. 4112.02. For example, ever
since it first enacted R.C. Chapter 4112 in 1959, the General Assembly has
declared it unlawful for “any person” to “aid, abet, incite, compel[,] or coerce the
doing of * * * an unlawful discriminatory practice,” or to “attempt directly or
indirectly to commit any act” constituting “an unlawful discriminatory practice.”
Former R.C. 4112.02(H) (enacted by Am.S.B. No. 10, 128 Ohio Laws 12, 14),
now codified as R.C. 4112.02(J). And in R.C. 4112.02(G), the General Assembly
prohibits discrimination in a “place of public accommodation” by “any proprietor
or any employee, keeper, or manager.” Thus, an examination of R.C. 4112.02
reveals that when the General Assembly imposes individual liability for
discriminatory practices, it does so expressly. If we were to conclude that the
employer-discrimination provision in R.C. 4112.02(A) expressly imposes liability
on employees, we would render the aiding-and-abetting provision in R.C.
4112.02(J) largely superfluous.       That provision already holds individual
employees liable for their participation in discriminatory practices. This context
supports our determination that R.C. 4112.01(A)(1) and 4112.02(A) subject
employers to vicarious liability and do not expressly impose liability on
individual employees.




                                         6
                                   January Term, 2014




        {¶ 13} Almost every federal circuit has reached the same conclusion in the
context of Title VII, which defines “employer” to include certain persons2 with 15
or more employees and “any agent of such a person.” 42 U.S.C. 2000e(b). See,
e.g., Busby v. Orlando, 931 F.2d 764, 772 (11th Cir.1991) (holding that Title VII
provides relief against the employer, “not individual employees”); Wathen v. Gen.
Elec. Co., 115 F.3d 400, 406 (6th Cir.1997) (“Congress did not intend individuals
to face liability under the definition of ‘employer’ it selected for Title VII”);
Fantini v. Salem State College, 557 F.3d 22, 30 (1st Cir.2009) (relying on
decisions from ten other federal circuits to support the conclusion that “there is no
individual employee liability under Title VII”).            Courts have construed this
agency language to reveal Congress’s intent to “incorporate the principles of
respondeat superior into Title VII rather than to expose either supervisors or co-
workers to personal liability in employment discrimination cases.” Lenhardt v.
Basic Inst. of Technology, Inc., 55 F.3d 377, 380 (8th Cir.1995); see generally
Meritor Savs. Bank, F.S.B. v. Vinson, 477 U.S. 57, 72, 106 S. Ct. 2399, 91 L. Ed. 2d
49 (1986) (Title VII’s definition of employer incorporates agency principles and
“evinces an intent to place some limits on the acts of employees for which
employers under Title VII are to be held responsible”). These courts have also
relied on the fact that Title VII’s definition of employer excludes persons with
fewer than 15 employees. 42 U.S.C. 2000e(b). Because this exclusion was
designed in large part to protect small businesses from “the costs associated with
litigating discrimination claims,” courts have found it “inconceivable” to suggest
that “Congress intended to allow civil liability to run against individual
employees.”      Miller v. Maxwell’s Internatl. Inc., 991 F.2d 583, 587 (9th
Cir.1993); see also Fantini at 29-30.



2
  The word “person” is defined in 42 U.S.C. 2000e(a) to include groups such as “partnerships,
associations, [and] corporations.”




                                             7
                            SUPREME COURT OF OHIO




       {¶ 14} Federal case law interpreting Title VII has persuasive value in
cases like this one, which involves comparable provisions in R.C. Chapter 4112.
Plumbers & Steamfitters Joint Apprenticeship Commt. v. Ohio Civ. Rights
Comm., 66 Ohio St. 2d 192, 196, 421 N.E.2d 128 (1981). There is no material
difference between R.C. 4112.01(A)(2)’s use of the phrase “person acting * * *
in the interest of an employer” and Title VII’s use of the phrase “agent of” an
employer. 42 U.S.C. 2000e(b). Both phrases reflect the purpose of exposing
employers to vicarious liability under the doctrine of respondeat superior. And,
like Title VII, R.C. 4112.01(A)(2)’s definition of employer also excludes smaller
employers, i.e., those with fewer than four employees. We have stated that the
purpose of this exclusion is to protect such employers “from the burdens of R.C.
Chapter 4112.” Collins v. Rizkana, 73 Ohio St. 3d 65, 74, 652 N.E.2d 653 (1995).
Reading the statute to simultaneously exempt a small-business owner from
liability yet impose liability on any individual working for a larger company
obstructs this purpose. If a statute is susceptible to different meanings, we should
favor the meaning that “furthers the legislative purpose” over the meaning that
obstructs or hinders that purpose. State ex rel. Toledo Edison Co. v. Clyde, 76
Ohio St. 3d 508, 513, 668 N.E.2d 498 (1996); see Wathen, 115 F.3d at 405
(conceding that a “narrow and literal reading” of 42 U.S.C. 2000e(b) implies that
an employer’s agent is a statutory employer for liability purposes, but rejecting
that reading as producing “a result clearly at odds with the express intent of
Congress”).
       {¶ 15} Reading the statute as a whole and consistently with the legislative
intent behind R.C. Chapter 4112, we conclude that R.C. 4112.01(A)(2) and
4112.02(A) do not expressly impose civil liability on political-subdivision
employees so as to exempt them from immunity under R.C. 2744.03(A)(6)(c), but
rather subject a political-subdivision employer to vicarious liability for the
discriminatory acts of its employees.        We underscore, however, that our



                                         8
                                 January Term, 2014




conclusion is limited to the provisions dealing with “employer” discrimination,
R.C. 4112.01(A)(2) and 4112.02(A).               An individual political-subdivision
employee still faces liability under other provisions of R.C. 4112.02 that expressly
impose liability, including the aiding-and-abetting provision in R.C. 4112.02(J).
       {¶ 16} Hauser argues that we are bound to reach the opposite conclusion
based on our decision in Genaro v. Cent. Transport, Inc., 84 Ohio St. 3d 293, 703
N.E.2d 782 (1999). In that case, we held that “a supervisor/manager may be held
jointly and/or severally liable with her/his employer for discriminatory conduct of
the supervisor/manager in violation of R.C. Chapter 4112.” Id. at syllabus. While
it comes close, Genaro does not qualify as binding precedent on the immunity
question in this case.
       {¶ 17} The certified      question       in Genaro   involved   private-sector
supervisors and managers, and it asked only whether such persons may be jointly
and severally liable with an employer for conduct “in violation of R.C. Chapter
4112.” Id. at 293, 300. We did not address whether the employer-discrimination
provision in R.C. 4112.02(A) “expressly imposed” civil liability on a political-
subdivision employee for purposes of the immunity exception in R.C.
2744.03(A)(6)(c).    To be sure, our reasoning in this case calls the Genaro
majority’s reasoning into question, particularly its basis for distinguishing the
prevailing interpretation of Title VII.         See Genaro at 299 (declaring R.C.
4112.01(A)(2)’s definition of employer to be “broader” than Title VII’s
definition). But because Genaro did not squarely address the immunity question
at issue here, it is not binding authority, and we need not apply Westfield Ins. Co.
v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, to decide
whether we should overrule it.
                                    Conclusion
       {¶ 18} R.C. 4112.01(A)(2) and 4112.02(A) do not expressly impose civil
liability on political-subdivision employees so as to trigger the immunity



                                            9
                             SUPREME COURT OF OHIO




exception in R.C. 2744.03(A)(6)(c).        Accordingly, we answer the certified
question in the negative and reverse the judgment of the court of appeals.
                                                               Judgment reversed.
        O’CONNOR, C.J., and LANZINGER, J., concur.
        O’DONNELL, J., concurs in judgment only.
        PFEIFER, KENNEDY, and O’NEILL, JJ., dissent.
                                        ____________________
        PFEIFER, J., dissenting.
        {¶ 19} First, I continue to believe that any type of sovereign immunity is
unconstitutional. See Garrett v. Sandusky, 68 Ohio St. 3d 139, 144, 624 N.E.2d
704 (1994) (Pfeifer, J., concurring).
        {¶ 20} Second, I continue to believe that the Galatis test (established in
Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216, 2003-Ohio-5849, 797 N.E.2d
1256) is a “hopelessly random and formulaic approach to overruling precedent.”
State ex rel. Shelly Materials, Inc. v. Clark Cty. Bd. of Commrs., 115 Ohio St. 3d
337, 2007-Ohio-5022, 875 N.E.2d 59, ¶ 50 (Pfeifer, J., dissenting). Once again,
this court shies away from addressing a precedent with which it disagrees because
of the unworkability of the Galatis test. See Groch v. Gen. Motors Corp, 117
Ohio St. 3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 221 (Lanzinger, J., concurring
in part).
        {¶ 21} Third, the statute in question need not be very rigorously examined
to realize that the lead opinion is patently wrong. R.C. 4112.01(A)(2) defines
“employer” broadly, to include “the state, any political subdivision of the state,
* * * and any person acting directly or indirectly in the interest of an employer.”
It is clear that Major Davis was acting in the interest of an employer when he
allegedly discriminated against Anita Hauser. According to the statutory scheme,
a person acting in the interest of an employer is an “employer” and is subject to
liability. The lead opinion in essence concludes that an employee of a political



                                          10
                                 January Term, 2014




subdivision who discriminates illegally is not a “person acting directly or
indirectly in the interest of an employer.”
       {¶ 22} I would answer the certified question in the affirmative and affirm
the judgment of the court of appeals.
       {¶ 23} I dissent.
       O’NEILL, J., concurs in the foregoing opinion.
                              ____________________
       KENNEDY, J., dissenting.
       {¶ 24} Regrettably, I must dissent. The lead opinion concludes that R.C.
4112.01(A)(2) does not expressly impose civil liability for unlawful
discriminatory practices on political-subdivision supervisors. I cannot agree.
       {¶ 25} R.C. 4112.02(A) prohibits sex discrimination by an “employer.”
We have already held that R.C. 4112.01(A)(2) holds individual supervisors and
managers accountable as employers for their own discriminatory conduct in the
workplace. Genaro v. Cent. Transport, Inc., 84 Ohio St. 3d 293, 300, 703 N.E.2d
782 (1999). The only question is whether the Revised Code “expressly” imposes
civil liability upon appellant, Major E. Mitchell Davis, a political-subdivision
supervisor who would ordinarily be immune from such liability through sovereign
immunity.    See R.C. 2744.03(A)(6)(c).        If it does, then we must affirm the
judgment of the court of appeals.
       {¶ 26} The Revised Code expressly imposes such liability.                 R.C.
4112.01(A)(2) states: “ ‘Employer’ includes the state, any political subdivision of
the state, any person employing four or more persons within the state, and any
person acting directly or indirectly in the interest of an employer.”            This
provision, in conjunction with Genaro, expressly imposes civil liability for
discriminatory acts on the state and its supervisory employees. In fact, imposing
such liability is a main purpose of the statute.




                                          11
                            SUPREME COURT OF OHIO




       {¶ 27} While I disagree with the holding in Genaro, it has been the law of
Ohio since 1999, and my duty is to apply it. The General Assembly has amended
R.C. 4112.01 five times since we issued Genaro, but it has never addressed this
precedent through legislation.
       {¶ 28} For these reasons, I dissent. I would hold that liability is expressly
imposed on political-subdivision supervisors under R.C. 4112.01(A)(2) and
Genaro, and I would answer the certified-conflict question accordingly.
                            ____________________
       Scaccia and Associates, L.L.C., and John J. Scaccia; and the Gittes Law
Group and Frederick M. Gittes, for appellee.
       Green & Green, Lawyers, and Thomas M. Green, for appellant.
       Gerhardstein & Branch Co., L.P.A., and Alphonse A. Gerhardstein, urging
affirmance for amicus curiae Ohio Association for Justice.
       The Gittes Law Group, Frederick M. Gittes, and Jeffrey P. Vardaro,
urging affirmance for amici curiae Ohio Employment Lawyers Association, Ohio
NOW Education and Legal Defense Fund, and Ohio Poverty Law Center.
                         _________________________




                                        12